Citation Nr: 0601291	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-42 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic 
psychiatric condition, variously diagnosed as psychotic 
disorder, not otherwise specified, schizophrenia of the 
paranoid type, schizoaffective disorder, and post-traumatic 
stress disorder.

2.  Entitlement to service connection for an enlarged 
prostate.

3.  Entitlement to service connection for impotency.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife



ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1970, including service as a supply technician and 
carpenter in Thailand.  

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2004 rating decision by the 
Winston-Salem, North Carolina Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for entitlement to service connection for a 
chronic psychiatric condition, variously diagnosed as 
psychotic disorder, not otherwise specified, schizophrenia of 
the paranoid type, schizoaffective disorder, and post-
traumatic stress disorder ("PTSD"); an enlarged prostate; 
and impotency.

The issues of entitlement to service connection for an 
enlarged prostate and for  impotency are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center ("AMC"), in 
Washington, DC.

FINDING OF FACT

A chronic psychiatric condition, variously diagnosed as 
psychotic disorder, not otherwise specified, schizophrenia of 
the paranoid type, schizoaffective disorder, and post-
traumatic stress disorder was not incurred in or aggravated 
as a result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.





CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a chronic psychiatric condition, variously diagnosed as 
psychotic disorder, not otherwise specified, schizophrenia of 
the paranoid type, schizoaffective disorder, and post-
traumatic stress disorder are not met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2003 and January 2005.  The letters fully provided 
notice of elements (1), (2) and (3).  In addition, by virtue 
of the rating decision on appeal, the November 2004 Statement 
of the Case ("SOC"), and a March 2005 Supplemental 
Statement of the Case ("SSOC"), the veteran was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  
With respect to element (4), he was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the November 2004 
SOC; and in the November 2003 and January 2005 letters, he 
was specifically told to submit any evidence in his 
possession that pertains to his claims.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denials of his claims.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claim.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  In fact, he responded in December 2003 and 
January 2004 by providing a PTSD Questionnaire, personal 
statement and private medical records.  He responded again in 
February 2005 with additional medical records and a personal 
statement.  In May 2005, the veteran submitted a notice 
specifically stating that he did not have additional evidence 
to provide.  

The record also reflects that during his testimony adduced at 
the Travel Board hearing of August 24, 2005, the veteran was 
specifically advised of what evidence would substantiate his 
claims.  Stuckey v. West, 13 Vet. App. 163, 195 (1999); 
Constantino v. West, 12 Vet. App. 517 (1999) (Relative to the 
regulatory duty of hearing officers under 38 C.F.R. § 
3.103(c)(2), is the duty to suggest the submission of 
evidence that the claimant may have overlooked and which 
would be supportive of the claim.).  The veteran advised that 
he had nothing further to add to the record, and that he 
desired that his appeal be reviewed.

Thus, it cannot be doubted that the veteran has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claims.  Mayfield, Id.  The Board finds 
that the present adjudication of the issues on appeal will 
not result in any prejudice to the veteran and that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and requested that the veteran 
either submit his available private medical records or 
authorize VA to obtain those records on his behalf.  In 
January 2004 , the veteran provided such private treatment 
records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  

Prior to the RO's adjudication of the psychiatric disorder 
claim, the veteran was afforded a VA Compensation and Pension 
Examination ("VAE") in March 2004.  Further examination or 
opinion is not needed on the claim because sufficient 
evidence is of record.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claims, the Board finds that the record is 
ready for appellate review.


The Merits of the Claim - Service Connection for a 
Psychiatric Disorder

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.

Also for consideration in this matter are the provisions of 
38 C.F.R. § 3.303(b)   pertaining to chronicity of a disorder 
or continuity of symptoms.  Under 38 C.F.R. § 3.303(b), a 
veteran may utilize "the chronic disease shown as such in 
service" provision when the evidence demonstrates: (1) that 
the veteran had a chronic disease in service, or during an 
applicable presumptive period; and, (2) that the veteran 
presently has the same condition.  With respect to the first 
element there are two questions; (a) is medical evidence 
needed to demonstrate the existence in service or in the 
presumption period of such a chronic disease, or will lay 
evidence suffice; and, (b) must such evidence be 
contemporaneous with the time period to which it refers, or 
can post-service or post-presumption-period evidence address 
existence in service.  Savage v. Gober, 10 Vet. App. 488 
(1997)

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (Medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horowitz v. Brown, 5 
Vet. App. 217, 221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).  

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption- period may suffice.  It has been noted that the 
language of the regulation (i.e, "first shown as a clear-cut 
clinical entity, at some later date") appears to contemplate 
the use of post- service or post-presumption-period evidence 
of in-service or presumption-period disease.  Further, to the 
extent that the language of the regulation is ambiguous, 
"interpretive doubt is to be construed in the veteran's 
favor."  Savage, supra, citing Brown v. Gardner, 513 U.S. 
115, 117-18 (1994).  

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra. 


The veteran asserts that he incurred a psychiatric disorder 
in, or as a result of active military service.  Although the 
record indicates diagnoses of psychotic disorder, not 
otherwise specified, schizophrenia of the paranoid type, 
schizoaffective disorder, and post-traumatic stress disorder, 
the Board finds that the preponderance of the evidence is 
against the claim of service connection and the appeal will 
be denied.    

There is no record evidence of psychotic symptoms during 
service or within one year of the veteran's separation from 
service.  Both the veteran's entrance and separation 
examinations note a history of "nervousness," and he was 
treated once in June 1970 for an anxiety reaction.  However, 
the veteran's symptom was noted by military medical examiners 
as likely due to ethanol withdrawal, and there are no reports 
of schizophrenic symptoms or behavior - thus, a grant of 
service connection on a direct basis is not warranted.  While 
the veteran's spouse has proffered statements and testimony 
relative to the veteran being anxious after service, a 
manifestation not present at the time he entered military 
service, there is no evidence detailing such behavior or 
otherwise capable of further research.  To the extent that 
the veteran's spouse may believe that such behavior indicated 
the onset of a psychiatric disorder, her theory regarding 
this linkage is not competent evidence.  It is well-
established that  laypersons are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Certain chronic diseases may be presumed to be service 
connected if they manifest to a degree of 10 percent or more 
within one year of discharge from service. Certain specified 
brain disorders and mental diseases are among the diseases 
listed as eligible for presumptive service connection. These 
include a psychoses such as schizophrenia.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  However, private medical treatment 
records indicate the condition was first treated in 1986 - 
approximately 15 years after the veteran was discharged from 
active military duty.  No examiner, with a comprehensive 
review of the record, has linked the veteran's schizophrenia 
with any incident of military service.

The veteran also claims service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. 
§ 4.125 (2005) (requiring PTSD diagnoses to conform to the 
criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) ("DSM-IV")).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2005).  

Where VA determines that the veteran did not engage in 
combat, his lay testimony, by itself, is not sufficient to 
establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the veteran's 
recitation of medical history."  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  As will be discussed below, the 
veteran's allegations of various in-service events, to 
include various reports of medical events, have been 
evaluated as wholly incredible.  

Firstly, the veteran's service records show service in 
Thailand from April 1970 to April 1971 with a military 
occupational specialty ("MOS") of carpenter and account 
clerk.  There is no evidence of record indicating the veteran 
served in combat.  

As to the question of whether the veteran has proffered 
evidence to substantiate his claimed stressors, the Board 
finds that he has not, and his account cannot be 
substantiated.  With due regard for the medically-established 
fact that the veteran is diagnosed as having paranoid 
schizophrenia and a schizoaffective disorder, the veteran is 
shown to be an unreliable historian, (see VA mental status 
examination report, March 2004) and he has provided an 
account of certain events occurring during his military 
service in Thailand that is patently incredible.  

Firstly, the veteran served in Thailand, a non-combat zone, 
as a carpenter.  In his stressor statement of January 2004, 
he represented that at some point in the said non-combat 
zone, his installation was evacuated for reasons unknown and 
he and two others were left behind because the unit transport 
"had no place" for him and his fellows.

The veteran reports that on this occasion, the installation 
was overrun and in an apparent effort to extract information 
from him, a supply technician or carpenter,  enemy forces 
tied him to a bed and beat him.  As part of that 
interrogation, the veteran claims the deceased body of a 
woman who had performed domestic duties for servicemen in his 
compound was placed on top of him for several hours in an 
effort to obtain information from him.  The veteran describes 
a separate event during the same year in which he was stabbed 
in his left chest and suffered a collapsed lung which 
required surgical repair.  He alleges that while he was 
anesthetized for the surgical lung repair, his penis was 
surgically mutilated and burned.  He told a VA examiner that 
upon awakening from the surgery, he recalls someone stated 
that they were "KGB."  

The veteran describes a third event wherein he was blown into 
a ditch during a mortar attack and rendered unconscious while 
on a recovery mission.  The veteran claims he was then 
trained to fly helicopters by an Air Force friend to provide 
him with an escape mechanism should he come under further 
personal attack.

The veteran also described being implanted with a "micro-
chip" in a wisdom tooth that was to be removed by a military 
dentist prior to his assignment to Thailand.  He states that 
the micro-chip was removed by a dentist in Wilmington, N.C. 
several years after his discharge and that a "Black 
government man" came to his home shortly afterwards to 
recover the micro-chip.

Other than the veteran's account, there is no evidence of 
record showing participation in combat with the enemy or his 
captivity as a prisoner of war.  The veteran's service 
medical records are devoid of evidence of treatment of any 
wounds as the veteran has described.  

The first record of post-service treatment for psychiatric 
symptoms is dated 1986.  The veteran was given a differential 
diagnoses by Dr. D. of depression with psychotic features, 
paranoid disorder, paranoid schizophrenia and organic brain 
syndrome.  Additional treatment reports from New Hanover 
Medical Group indicate bipolar disorder, anxiety, depression 
and a history of paranoid schizophrenia.  VAMC treatment 
records reveal an initial psychiatric assessment in October 
2003 during which the veteran indicated the origin of his 
symptoms was his service in Vietnam.  

Thus, the veteran has several diagnoses of psychiatric 
conditions, variously diagnosed as psychotic disorder, not 
otherwise specified, schizophrenia of the paranoid type, 
schizoaffective disorder, and post-traumatic stress disorder 
in his record which relate the conditions generally to the 
veteran's claimed inservice stressors.  Nevertheless, with 
respect to PTSD, credible evidence that the claimed in-
service stressors actually occurred is still required, and 
credible supporting evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996); 38 C.F.R. § 3.304(f) (2005).  
Corroboration does not require corroboration of every detail, 
including the veteran's personal participation in the 
identifying process.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  However, in this case, there is no credible evidence 
that the claimed stressors occurred; the veteran has not 
provided any verifiable information; and to the extent that 
the veteran has provided an account of such stressors, they 
are wholly incredible.  With respect to the other claimed 
psychiatric conditions, there is no competent evidence of 
record indicating their in-service origin or linking the 
conditions to the veteran's military service.

While the veteran nonetheless maintains that these events 
occurred, it is inconceivable that such events would not have 
been recorded in his military medical records and followed up 
throughout the course of his military tenure, given that the 
contemporaneous treatment record was generated with a view 
towards ascertaining the veteran's readiness for the rigors 
of military service.  Masors v. Derwinski, 2 Vet. App. 181 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.).

As observed above, laypersons such as the veteran are not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board finds 
that the contemporaneous service medical evidence, and post 
service medical evidence, is of greater probative value than 
the veteran's statements in support of his claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disability.


ORDER

Service connection for a psychiatric disorder is denied.


REMAND

With regard to the veteran's claims of service connection for 
an enlarged prostate and impotency, the Board has determined 
that additional development and procedural due process 
measures must be undertaken.




As to the claim of service connection for a prostate 
disorder, in June 2005 the veteran submitted a laboratory 
report generated by a non-VA medical care laboratory the 
previous month.  Although the veteran submitted the medical 
report in support of a claim of service connection for 
prostate cancer, because this evidence could bear directly 
upon one of the evidentiary requirements of a successful 
claim of service connection, (i.e., a diagnosed disorder), 
and the veteran did not submit a waiver of RO consideration 
of the evidence, the claim must be returned to the RO for 
adjudication and if necessary, the issuance of a Supplemental 
Statement of the Case.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

The Board finds that the claim for entitlement to service 
connection for impotency cannot be fairly decided on the 
basis of the medical and lay evidence on file.  Therefore, 
the claim is remanded so that a VA medical examination and 
related development may be performed.

With regard to his claim of service connection for impotency, 
the Board notes that the record contains a current diagnosis 
of impotency.  Service medical records show treatment for 
hypospadias.  The report of his March 1971 separation medical 
examination notes the surgery and resultant scars, however, 
it lists no further complications or residuals.  An April 
2004 VA examination report states that the etiology of the 
veteran's impotence is unknown, however, the examination does 
not indicate the physician reviewed the veteran's service 
medical records.  A review of the claims folder is required 
by law in this circumstance.  Shipwash v. Brown, 8 Vet. App. 
218 (1995); Flash v. Brown, 8 Vet. App. 332 (1995) (Regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).




In an October 1997 treatment note by a non-VA medical care 
provider, it was noted that hypertension and a large prostate 
could cause impotence.  Because the veteran is now in receipt 
of service connection for hypertension, the RO should also 
ensure that it considers service connection for impotence as 
secondary to hypertension.  See Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993); 38 C.F.R. § 3.310(a) (In general, that secondary 
service connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury.").  

Accordingly, the Board finds that further development of this 
claim, in the form of an additional VA examination must be 
undertaken to ascertain whether there is a nexus or 
continuity between the current impotency now diagnosed and 
the in-service treatment for surgery and hypospadias, is 
appropriate.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between 
that disability and the claimant's active service, VA is to 
obtain a nexus opinion as to whether there is a nexus between 
the current disability and active service).

Thus, the claims are REMANDED for the following actions:

1.  The RO will ascertain if the veteran 
has received any VA, non-VA, or other 
medical treatment for impotence or a 
prostate disorder that is not evidenced 
by the current record.  The veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder. 

2.  The veteran should be afforded a VA 
examination by a qualified urologist to 
determine whether the veteran's 
currently diagnosed impotence was either 
caused by or aggravated by his military 
service or any incident thereof, 
including the veteran's service-
connected hypertensive disorder.  The 
veteran's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  All findings, and the reasons 
therefore, should be set forth in a 
clear, logical and legible manner on the 
examination report.  

-The examiner should specifically 
state whether the hypospadias for 
which the veteran underwent 
treatment and surgery in-service is 
a congenital defect.  If it is a 
congenital defect, the examiner 
should state whether the veteran's 
currently diagnosed impotency could 
have been caused by aggravation to 
the defect in-service.

3.  The RO should then readjudicate the 
veteran's claims, including any 
additional development action as it deems 
proper.  The RO will follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development and 
readjudication, if any such action does 
not resolve the claim, the RO shall issue 
the veteran a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board, if in order.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


